department of the treasury internal_revenue_service washington d c date number release date cc el gl br1 leg-113368-97 uilc memorandum for regional_counsel northeast region cc ner attn diane r mirabito from alan c levine chief branch1 general litigation cc el gl subject request for advice on electronic lien filing pennsylvania this is in response to your memorandum dated date you requested that we review the draft letter with attachments from the district_director pennsylvania district regarding a request for support from the commonwealth of pennsylvania commonwealth or pennsylvania for a change in current state law to allow for the electronic_filing of federal liens our views are provided below with respect to the positions stated in your memorandum in your memorandum you requested our review of the draft letter from district_director pennsylvania district d d to the governor of the commonwealth of pennsylvania we believe the draft letter sufficiently summarizes the benefits of electronic lien filing elf and the need for a change in state law and therefore is acceptable in its current form in your memorandum you propose to advise the d d that the date wisconsin version described below of the draft proposal of the uniform federal lien registration act be used in any conferences with the commonwealth however we recommend the d d use the uniform federal lien registration act with amendments as a model approximately three-fifths of the states have enacted a form of this statute consequently we believe that the model language based on this act will be of the greatest assistance for your purposes we conducted research to insure that the places of filing set forth in our proposed language are consistent with the courts’ and this office’s interpretation of the one office rule under sec_6323 alternatively the proposed language for the pennsylvania legislative initiative dated date could also be used as a model the proposed language is based on the uniform federal lien registration leg-113368-97 act as adopted by pennsylvania in p s to and therefore closely reflects current pennsylvania law the date version of the draft proposal of the uniform federal lien registration act which you refer to in your memorandum is the draft proposal for the state of wisconsin and is based on wisconsin law if you foresee an elf environment which reflects the wisconsin scenario then the wisconsin draft proposal may be a good model before your proposed meeting with representatives of the governor’s staff we suggest you review the date document entitled overview of the elf environment as it introduces some of the various filing scenarios that you may want to discuss your memorandum states that the date model memorandum of understanding mou with the state of minnesota should be used as a model we recommend this version of the mou not be used because of recent updates to the mou accordingly we have enclosed more recent versions of the two minnesota mous of which one is for the secretary of state’s office and the other for the county recorder’s office these updated versions include changes recommended by general legal services gls in a memorandum dated date however in a memorandum dated date disclosure litigation dl found problems with the minnesota mous dl concluded that the disclosure of the tax_lien information to the secretary of state’s office to perform an edit check prior to filing in the proper county would not be authorized by section sec_6103 dl suggests two possible solutions one is that state law in accordance with section sec_6323 provide for filing with the centralized state office or two that the centralized state office receive the tax_lien information as an agent of the county regardless if pennsylvania contemplates a scenario in which the tax_lien information is transmitted directly to the county recorders then the disclosure issue is not created furthermore please keep in mind that the two mou models are based on information developed and provided by the north central district_office of the the wisconsin proposal envisions a centralized database where federal_tax_lien information is stored and further employs the concept of remote service units for filing federal tax_liens dl’s answer on the disclosure question would be the same whether the secretary of state’s office performs an edit check or merely allows the information to pass through its office so long as it may have access to the information as it is passing through the national_office prefers that the use of an intermediary for filing electronic liens be avoided in order to avoid the disclosure issue leg-113368-97 internal_revenue_service located at st paul minnesota and the office of the secretary of state of the state of minnesota accordingly the mous should be used only as guidance therefore these models will almost certainly have to be modified to conform with the filing scenario that the commonwealth of pennsylvania decides to implement in sum we recommend that you use the proposed language for the uniform federal lien registration act with amendments we also recommend that you use the updated mous reflecting gls’s recommendations although be aware that they are still works in progress finally we strongly recommend that your first meeting with the commonwealth representatives focus on the type of filing scenario that the commonwealth is willing to implement because the final language of pennsylvania’s uniform federal lien registration act and mous are dependent on the selected scenario please keep our office informed of your progress and if you have any further questions please call attachments uniform federal lien registration act with amendments pennsylvania legislative initiative dated date overview of the elf environment dated date mou for secretary of state with date gls changes mou for county recorder with date gls changes the mous must also be submitted to the director of the systems standards and evaluations office for review to ensure that they are consistent with the treasury security manual and irs security policies and practices
